Citation Nr: 0728332	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  97-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

The Board previously remanded this case for additional 
development in June 2001 and February 2005.  

Additionally, the Board notes that the veteran has appeared 
at two different Board central office hearings, in December 
2004 and February 2007.  Accordingly, this case will be 
decided by a three-judge panel.  See 38 C.F.R. § 19.3(a) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the present case, the Board has been made aware of recent 
psychiatric treatment from two providers, from which VA has 
not obtained corresponding and up-to-date records.  38 C.F.R. 
§ 3.159(c)(1) (2006).  

First, during his February 2007 hearing, the veteran 
described ongoing psychiatric treatment from "Dr. Zerla" in 
Martinsburg, West Virginia since July 2005.  The claims file 
includes some earlier treatment records from Aurelio S. 
Zerla, M.D., from 2005, but this treatment was conducted at 
Washington County Hospital in Hagerstown, Maryland.  While 
the record was held open for 60 days for the veteran to 
submit records of the most recent treatment, such records 
have not been received to date.  Accordingly, VA has a duty 
to obtain these records.  Id.

Second, in March 2007, the veteran submitted a release form 
for records from Washington County Hospital.  In this release 
form, he reported "Psycho/Social Assessment" information 
was to be disclosed and that this treatment had lasted for 
the past three years.  While the claims file includes records 
from this facility dated through August 2005, records from 
the past two years have not been associated with the claims 
file.  These records will need to be obtained as well.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, the 
RO should request: (1) all treatment 
records from Dr. Zerla dated since July 
2005, and (2) all records from Washington 
County Hospital in Hagerstown dated since 
August 2005.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After completion of the above 
development, the veteran's claim of 
service connection for an acquired 
psychiatric disorder should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_______________________________        
____________________________
          	    D. C. SPICKLER	                             
DEBORAH W. SINGLETON
             Veterans Law Judge, 	                          
Veterans Law Judge, 
        Board of Veterans' Appeals	                        
Board of Veterans' Appeals


______________________________
D. L. WIGHT
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

